Case: 16-60178      Document: 00513786839         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                      No. 16-60178                          December 6, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
ALL AMERICAN CHECK CASHING, INCORPORATED, A Mississippi
Corporation; MID-STATE FINANCE, INCORPORATED,

               Plaintiffs–Appellants,

v.

CHARLOTTE CORLEY, in her capacity as Commissioner of the Mississippi
Department of Banking and Consumer Finance; VARIOUS JOHN DOES
AND JANE DOES, Agents employed by the Mississippi Department of
Banking and Consumer Finance, in their individual capacities; TAFT WEBB,
an individual in his personal capacity; KRIS BOOKER, an individual in his
personal capacity; KATHERINE CHRISTIAN, an individual in her personal
capacity,

               Defendants–Appellees.




               Appeal from the United States District Court for the
                         Southern District of Mississippi
                             USDC No. 3:16-CV-55

Before CLEMENT, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.